MCDONALD, J.,
with whom BERDON, J., joins, concurring and dissenting. I concur in parts I and II B of the majority opinion. I dissent as to part II A.
In part II A, the majority defines “shall” with respect to prejudgment interest payable to the taxpayer under General Statutes § 12-117a as meaning “may.” “In other words, according to the majority, ‘shall’ means shall when the court wants it to mean shall, but ‘shall’ does not mean shall when the court is of another mind.” Doe v. Statewide Grievance Committee, 240 Conn. 671, 688, 694 A.2d 1218 (1997) (Berdon, J., dissenting). Only in Wonderland does shall mean may. See id., 688 n.5.
In its holding, the majority renders the words of commandment entirely permissive. This distortion of plain language would confound philologists, should disturb the trial bench, and makes light of the authority of the General Assembly.
Accordingly, I respectfully dissent, with the hope that the majority does not read dissent as agreement.